977 F.2d 572
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert E. HARRAWAY, and on behalf of all others similarlysituated, Plaintiff-Appellant,v.Edward W. MURRAY, Director of Corrections, Defendant-Appellee.
No. 92-6370.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 24, 1992Decided:  October 16, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-91-1207)
Robert E. Harraway, Appellant Pro Se.
E.D.Va.
Affirmed.
Before PHILLIPS, WILKINS, and NIEMEYER, Circuit Judges.
PER CURIAM:

OPINION

1
Robert E. Harraway, a Virginia inmate, appeals the district court's order dismissing without prejudice his 42 U.S.C.s 1983 (1988) action concerning prison conditions at the Greensville Correctional Center.  Our review of the record and the district court's opinion discloses no abuse of discretion.  Accordingly, we affirm on the reasoning of the district court.  Harraway v. Murray, No. CA-91-1207 (E.D. Va.  Feb. 27, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED